 

Exhibit 10.21

 

SECOND AMENDMENT TO the

AGREEMENT REGARDING DEBT AND SERIES H PREFERRED STOCK

 

This Second Amendment to the Agreement Regarding Debt and Series H Preferred
Stock (this “Amendment”), dated as of May 1, 2020, is entered into by and among
FTE Networks, Inc., a Nevada corporation (the “Company”), Fred Sacramone
(“Sacramone”) and Brian McMahon (“McMahon”).

 

WHEREAS, the Company has previously entered into that certain Agreement
Regarding Debt and Series H Preferred Stock dated October 10, 2019, and that
certain First Amendment to the Agreement Regarding Debt and Series H Preferred
Stock dated November 8, 2019 (the Agreement, as amended by the First Amendment,
being herein referred to as the “Agreement”);

 

WHEREAS, the parties hereto deem it mutually beneficial to amend the Agreement,
as more particularly set forth in this Amendment;

 

WHEREAS, the parties previously signed a prior version of a Second Amendment to
the Agreement Regarding Debt and Series H Preferred Stock on April 27, 2020, and
this Amendment supersedes and replaces that prior version.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1. Amount of Remaining Indebtedness Outstanding. The parties acknowledge and
agree that the amount outstanding under the Remaining Indebtedness was $28.0
million as of December 31, 2019 and is $22.0 million as of the date hereof,
inclusive of all principal, interest, fees and charges.

 

2. Cancelation of Remaining Indebtedness. Sacramone and McMahon agree that to
the extent not sooner paid, any remaining balance outstanding under the
Remaining Indebtedness (including all principal, interest, fees and charges)
will automatically, without the need for further action on the part of the
Company or any other person, be absolutely and unconditionally released and
forever discharged on the Termination Date, as defined below. The “Termination
Date” shall be the date on which the NYSE American Exchange files a Form 25 with
the Securities and Exchange Commission (“SEC”) delisting the Company’s common
stock, but in no event shall the Termination Date be any sooner than July 1,
2020 or any later than October 1, 2020.

 

3. Forbearance. Sacramone and McMahon agree, on behalf of themselves and their
executors, personal representatives, successors and assigns, to forbear from
exercising any remedies against the Company and its affiliates in connection
with the Remaining Indebtedness from now until the Termination Date.

 

4. Effect of Amendment. The parties to this Amendment hereby agree and
acknowledge that except as provided in this Amendment, the Agreement shall
remain in full force and effect and has not been modified or amended in any
respect, it being the intention of the parties that this Amendment and the
Agreement be read, construed and interpreted as one and the same instrument. The
parties to this Amendment hereby agree and acknowledge that this Amendment
supersedes and replaces the Second Amendment to the Agreement Regarding Debt and
Series H Preferred Stock executed by the parties on April 27, 2020.

 

5. Miscellaneous. Sections 4.1 through 4.6 of the Agreement are applicable to
this Amendment and are incorporated herein by reference.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

   

 

 

 

IN WITNESS WHEREOF, each of the undersigned have executed this Amendment as of
the date first set forth above.

 





  COMPANY:      

FTE NETWORKS, INC.

 

  By: /s/ Michael P. Beys   Name: Michael P. Beys   Title: Interim Chief
Executive Officer        

/s/ Fred Sacramone

  FRED SACRAMONE        

/s/ Brian McMahon

  BRIAN MCMAHON

 

[Signature Page to the Second Amendment to the

Agreement Regarding Debt and Series H Preferred Stock]

 

   

 

